                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                   ***
                 7    MICHAEL E. CLARK,                                      Case No. 2:09-CV-141 JCM (PAL)
                 8                                           Plaintiff(s),                      ORDER
                 9            v.
               10     ADRIAN GUERRERO,
               11                                          Defendant(s).
               12
               13            Presently before the court is plaintiff Michael Clark’s emergency motion to continue
               14     hearing. (ECF No. 178).
               15            Plaintiff’s counsel, Ms. Telia U. Williams, indicates that she is and has been out of the
               16     office due to illness. Id. She also represents that she has been unable to confer with her client as
               17     anticipated. Id. Thus, although she should be able to return to work next week, she will not be
               18     prepared to handle the evidentiary hearing currently scheduled for Tuesday, February 18, 2020.
               19     Id.
               20            Good cause appearing, the court grants plaintiff’s motion. The evidentiary hearing is
               21     continued until Tuesday, April 14, 2020, at 10:00 a.m.
               22            Accordingly,
               23            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that plaintiff’s emergency
               24     motion to continue (ECF No. 178) be, and the same hereby is, GRANTED.
               25     ...
               26     ...
               27     ...
               28

James C. Mahan
U.S. District Judge
                1            IT IS FURTHER ORDERED that the evidentiary hearing currently scheduled for Tuesday,
                2     February 18, 2020, at 11:00 a.m. be, and the same hereby is, CONTINUED until Tuesday, April
                3     14, 2020, at 10:00 a.m. in courtroom 6A.
                4            DATED February 12, 2020.
                5                                                __________________________________________
                                                                 UNITED STATES DISTRICT JUDGE
                6
                7
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                               -2-
